
	

114 HR 2451 IH: Buy America Update Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2451
		IN THE HOUSE OF REPRESENTATIVES
		
			May 19, 2015
			Mr. Lipinski (for himself, Mr. Joyce, Mr. Higgins, Mrs. Lawrence, Mrs. Bustos, Mr. Pocan, Ms. Norton, and Mrs. Dingell) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23 and title 49, United States Code, to strengthen domestic content standards, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Buy America Update Act. 2.FHWA domestic content standards improvement (a)CMAQ LoopholeSection 313(b) of title 23, United States Code, is amended—
 (1)by redesignating paragraph (3) as paragraph (4); (2)in paragraph (2) by striking or; and
 (3)by inserting after paragraph (2) the following:  (3)that when procuring rolling stock under this chapter—
 (A)the cost of components and subcomponents produced in the United States is more than 60 percent of the cost of all components of the rolling stock; and
 (B)final assembly of the rolling stock has occurred in the United States; or. (b)Rule reevaluationNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall review the regulations found in section 635.410 of title 23, Code of Federal Regulations, or any similar successor regulations, to determine whether manufactured products other than those containing steel and iron should be considered for the purposes of domestic content preferences.
			3.Component requirements and verification
			(a)Auditing and certification modernization
 (1)Not later than 6 months after the date of enactment of this Act, the Secretary of Transportation shall—
 (A)initiate a rulemaking to develop audit procedures for the agency to review offeror and recipient compliance with domestic content provisions; and
 (B)issue guidance on best practices for pre-award and post-delivery audits by recipients under section 5323(m) of title 49, United States Code.
 (2)In developing the guidance required under paragraph (1)(B), the Secretary shall consider best practices for—
 (A)proper and sufficient documentation requests from bidders by recipients under section 5323(m) of such title to support certification of compliance;
 (B)proper and sufficient documentation requests from bidders by recipients under section 5323(m) of such title to support pre-award and post-delivery audits;
 (C)determining the timing and requirements for post-delivery audit; and (D)verifying the origin of supplier components and subcomponents.
 (b)Component guidanceNot later than 6 months after the date of enactment of this Act, the Secretary shall initiate a rulemaking to further develop standards under section 5323(j) of title 49, United States Code, for measuring the percentage value of a component relative to the entire procurement.
			4.Rail Buy America modernization
 Section 24305(f) of title 49, United States Code, is amended by adding at the end the following:  (5)Before seeking a waiver request under paragraph (4), Amtrak shall contract with the National Institute of Standards and Technology to conduct a supplier scouting process for domestic suppliers that can provide the compliant products for which a waiver will be sought. Upon conclusion of the supplier scouting process for a particular component, material, or subcomponent, Amtrak shall submit to the Secretary a scouting report along with the waiver request. The Secretary shall consider the results of the supplier scouting before making a decision on Amtrak’s waiver. If the Secretary decides to grant the waiver, the Secretary shall publish in the Federal Register a summary of the Scouting report and the reasons for the Secretary’s decision.
				.
		5.FAA Buy America modernization
 Section 50101 of title 49, United States Code, is amended by adding at the end the following:  (d)Supplier scoutingBefore issuing a waiver under subsection (b), the Secretary shall—
 (1)consult with the National Institute of Standards and Technology; and (2)begin a supplier scouting process for domestic suppliers that can provide for those compliant products for which a waiver will be sought.
 (e)Publication requiredUpon conclusion of the supplier scouting process required under subsection (d)(2) for a particular component, material, or subcomponent, the Secretary make the results of the supplier scouting available to the public..
		6.Application of buy America requirements to projects financed with passenger facility charges
 (a)In generalSection 50101(a) of title 49, United States Code, is amended by inserting , and may approve a project under section 40117, before only if steel. (b)ApplicabilityThe amendment made by subsection (b) shall apply to an application submitted pursuant to section 40177(c) of title 49, United States Code, after the date of enactment of this Act.
			
